ORDER

PER CURIAM:
AND NOW, this 2 nd day of August, 1999, the Petitions for Allowance of Appeal at No. 020 and No. 026 Eastern District Alloc. Dkt. 1999 are GRANTED, limited to the following issue:
Did the Superior Court err by creating a per se rule that a trial court judge commits reversible error, and has no discretion to deny a motion for a mistrial whenever he or she engages in an off-the record discussion with a witness in the presence of the jury?
IT IS FURTHER ORDERED that the Petitions for Allowance of Appeal at No. 020 and No. 026 Eastern District Alloc. Dkt. 1999 are to be consolidated for purposes of oral argument.